Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 1 of 59




                                                                 DA00656
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 2 of 59




                                                                 DA00657
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 3 of 59




                                                                 DA00658
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 4 of 59




                                                                 DA00659
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 5 of 59




                                                                 DA00660
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 6 of 59




                                                                 DA00661
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 7 of 59




                                                                 DA00662
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 8 of 59




                                                                 DA00663
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 9 of 59




                                                                 DA00664
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 10 of 59




                                                                  DA00665
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 11 of 59




                                                                  DA00666
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 12 of 59




                                                                  DA00667
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 13 of 59




                                                                  DA00668
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 14 of 59




                                                                  DA00669
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 15 of 59




                                                                  DA00670
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 16 of 59




                                                                  DA00671
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 17 of 59




                                                                  DA00672
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 18 of 59




                                                                  DA00673
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 19 of 59




                                                                  DA00674
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 20 of 59




                                                                  DA00675
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 21 of 59




                                                                  DA00676
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 22 of 59




                                                                  DA00677
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 23 of 59




                                                                  DA00678
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 24 of 59




                                                                  DA00679
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 25 of 59




                                                                  DA00680
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 26 of 59




                                                                  DA00681
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 27 of 59




                                                                  DA00682
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 28 of 59




                                                                  DA00683
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 29 of 59




                                                                  DA00684
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 30 of 59




                                                                  DA00685
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 31 of 59




                                                                  DA00686
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 32 of 59




                                                                  DA00687
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 33 of 59




                                                                  DA00688
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 34 of 59




                                                                  DA00689
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 35 of 59




                                                                  DA00690
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 36 of 59




                                                                  DA00691
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 37 of 59




                                                                  DA00692
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 38 of 59




                                                                  DA00693
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 39 of 59




                                                                  DA00694
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 40 of 59




                                                                  DA00695
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 41 of 59




                                                                  DA00696
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 42 of 59




                                                                  DA00697
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 43 of 59




                                                                  DA00698
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 44 of 59




                                                                  DA00699
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 45 of 59




                                                                  DA00700
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 46 of 59




                                                                  DA00701
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 47 of 59




                                                                  DA00702
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 48 of 59




                                                                  DA00703
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 49 of 59




                                                                  DA00704
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 50 of 59




                                                                  DA00705
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 51 of 59




                                                                  DA00706
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 52 of 59




                                                                  DA00707
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 53 of 59




                                                                  DA00708
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 54 of 59




                                                                  DA00709
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 55 of 59




                                                                  DA00710
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 56 of 59




                                                                  DA00711
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 57 of 59




                                                                  DA00712
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 58 of 59




                                                                  DA00713
Case 19-11781-LSS   Doc 372-11   Filed 12/05/19   Page 59 of 59




          EXHIBIT 15




                                                                  DA00714
